 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     JEAN M. REID,                                           No. 2:18-cv-00936-RAJ
 9                                     Plaintiff,
            v.                                               ORDER [PROPOSED]
10
     NANCY A. BERRYHILL, Acting
11   Commissioner of the Social Security
     Administration,
12
                                 Defendant.
13

14
            IT IS HEREBY ORDERED that Plaintiff is awarded $4,327.19 in attorney fees pursuant
15   to the Equal Access to Justice Act, 28. U.S.C. § 2412 and $22.75 in costs pursuant to 28 U.S.C. §
16   1920. If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees are not
17   subject to any offset allowed under the Treasury Offset Program, as discussed in Astrue v. Ratliff,

18   560 U.S. 586 (2010), payment of this award shall be made to Francisco Rodriguez and mailed to
     him at P.O. Box 31844, Seattle, WA 98103.
19

20
            DONE this 7th day of October, 2019.
21

22

23                                                         A
24                                                         The Honorable Richard A. Jones
25                                                         United States District Judge

26

                                                                                            LAW OFFICE OF
                                                                                  FRANCISCO RODRIGUEZ
     ORDER (2:18-cv-00936-RAJ) - 1                                           P.O. Box 31844 ● Seattle, WA 98103
                                                                         Tel (206) 414-8894 ● Fax (206) 629-8975
